Per Curiam.
The trial judge settled the case, and we must accept his certification on the facts as conclusive. To do otherwise would be to substitute our opinion for his knowledge. There was a dispute as to what occurred, and the trial judge determined *115it. His action cannot be reviewed. Klein v. Second Ave. R. R. Co., 53 N. Y. Supr. Ct., 531; 1 N. Y. State Rep., 782; Tweed v. Davis, 1 Hun, 252; Porter v. Parks, 2 id., 675; Grossman v. Supreme Lodge, 22 N. Y. State Rep., 522.
It follows that the appeal must be dismissed, with costs.
McAdam, Ch. J., and Nehrbas, J., concur.